Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 10, 1972, convicting him of robbery in the first degree and grand larceny in the third degree, upon a jury verdict, and sentencing him to concurrent prison terms of not more than 10 years on the robbery conviction and of four years on the grand larceny conviction. Judgment affirmed. The prosecution’s evidence adduced at the trial discloses that (1) defendant robbed a taxi driver at knifepoint; (2) the taxi driver chased defendant after the robbery; (3) when a police officer in a patrol ear heard the taxi driver’s shouts the patrol car came to where the taxi driver was shouting; (4) the taxi driver pointed out defendant, who had run into a nearby schoolyard; and (5) one of the police officers apprehended defendant there. The case was submitted to the jury on a fair charge. The jury’s verdict was clearly justified by the evidence. The failure of the court reporter to transcribe the prosecuting attorney’s opening statement (defendant’s counsel having waived an opening statement for defendant) in our opinion is not reversible error. Ho objection was taken thereto by defendant’s counsel and no claim has been asserted that the opening statement was inadequate or that anything said by the prosecuting attorney in his opening statement was objectionable or prejudicial to defendant’s rights. We have considered the other alleged errors asserted on behalf of defendant and find them without merit. Martuscello, Acting P. J., Latham, Christ, Benjamin and Munder, JJ., concur.